 Case 3:18-cv-00463-E Document 122 Filed 07/29/21               Page 1 of 29 PageID 2410



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA and the   §
STATES OF TEXAS, ILLINOIS,         §
COLORADO and TENNESSEE ex rel.     §
DR. SUJATHA GOVINDARAJAN,          §
                                   §
          Plaintiffs,              §
                                   §
v.                                 §                     Civil Action No. 3:18-cv-00463-E
                                   §
DENTAL HEALTH PROGRAMS, INC. d/b/a §
COMMUNITY DENTAL CARE, et al.,     §
                                   §
          Defendants.              §

                        MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants’ Motion to Dismiss the Corrected Third Amended Complaint

for Failure to State a Claim (Doc. 108). Having carefully considered the motion, the parties’

briefing, the State of Texas’s Second Statement of Interest (Doc. 113), and applicable law, the

Court concludes the motion should be GRANTED in part and DENIED in part.

                                        BACKGROUND

       The following allegations come from Relator Sujatha Govindarajan’s Corrected Third

Amended Complaint (CTAC) (Doc. 107). Relator, a dentist, was employed by Defendant

Dental Health Programs, Inc. d/b/a Community Dental Care (CDC) from 1999 to 2015. CDC, a

non-profit dental service provider, received a majority of its funding from Medicaid and federal

grants. In 2013, CDC discussed a possible affiliation with another non-profit dental service

provider, Sarrell Regional Dental Center for Public Health, Inc. (Sarrell). Instead, both CDC

and Sarrell became affiliated with DentaQuest Care Group (DQCG), a non-profit subsidiary of

                                                                                              1
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21                 Page 2 of 29 PageID 2411



Defendant Dental Service of Massachusetts d/b/a Delta Dental of Massachusetts (DSM), “the

ultimate parent of all DQ entities.”

       According to Relator’s complaint, Sarrell employees Jeff Parker (CEO), Chris Haugen

(General Counsel), and Jeremy Slayton (CFO) then took over control and operations of CDC.

Parker served as Chairman of the CDC Board of Directors; Haugen served as the Board’s

Secretary and also VP of Business Development. According to the CTAC, Parker, Haugen, and

Slayton also were employees of Defendant DentaQuest, LLC (DQ LLC), a for-profit dental

benefits administrator, and, thereafter, CDC hired DQ LLC to provide administrative and

management services.

       During this transition, Relator served as CDC’s Dental Director. She was moved to a

general dentist position on August 14, 2014, about a week after raising “several violations and

non-compliance of Federal Grants terms and conditions.”         She later learned of “additional

Medicaid and Federal Grants fraud in the form of upcoding of non-surgical extractions, billing of

uncredentialed dentists under credentialed dentists, overtreatment, and non-compliance with

Federal Grant terms and conditions, falsely certifying them at the time of renewal.”

       On May 1, 2015, Relator complained through counsel to CDC regarding employment

issues, Medicaid and federal grant fraud, and forgery on Relator’s MCNA Medicaid Contract,

which Relator refused to sign because CDC was not compliant with the contract’s terms. CDC

offered to mediate. After Relator complained that the issues she raised were not being addressed,

Tom Bixby, a compliance counsel hired by DQ LLC, contacted her to investigate the CDC

compliance issues.



                                                                                               2
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21             Page 3 of 29 PageID 2412



       On August 21, 2015, Relator received an email from Ron Price, CDC Compliance

Officer, asking to discuss CDC compliance issues. Relator later learned Price was a DQ LLC

attorney and also a compliance officer for Defendant DentaQuest USA Insurance Company (DQ

USA), a DQ LLC subsidiary that procured Medicaid contracts in Texas, Colorado, and

Tennessee. Also in August 2015, DQ LLC, “representing itself to be the Texas Medicaid

administrator,” sent Relator a chart audit letter asking her to send her patient records to

DentaQuest, Inc. a/k/a DentaQuest Group Inc. (DQ Inc.), DQ LLC’s parent company.

       Based on these events, Relator became aware “CDC was covertly controlled and operated

by DQ LLC” and suspicious whether DQ LLC was disclosed as a controlling entity to CDC’s

federal grant funders. Relator requested a copy of her provider contracts and learned that she

had signed her September 30, 2011 provider service agreement with DQ USA. As a result, she

became suspicious as to which entity had contracted with the Texas Health and Human Services

Commission (HHSC) for the Texas Medicaid Contract and whether HHSC was aware that DQ

LLC was performing obligations under the contract.

       On November 5, 2015, Relator emailed CDC Executive Director Kevin Sutton to

investigate her contracts further and invoked section 36.115 of the Texas Medicaid Fraud

Prevention Act (TMFPA). See TEX. HUM. RES. CODE ANN. § 36.001 et seq. Her email access to

CDC was “shut off” the next day and, on November 7, 2015, she received a termination letter

from CDC.

       After her termination, Relator confirmed her suspicion that DQ LLC “was the

administrator to [the] Texas Medicaid Contract, without being a party to the contract.” DQ

LLC also provided services for the Colorado and Tennessee Medicaid Contracts without being

                                                                                            3
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                          Page 4 of 29 PageID 2413



disclosed as a party to the contracts. Further, DQ LLC did not hold licenses from the State of

Texas, Colorado, or Tennessee departments of insurance.

          Relator has amended her complaint three times. 1 In five counts, the CTAC asserts

violations of the False Claims Act (FCA), 36 U.S.C. § 3729 et seq., the TMFPA, the Colorado

Medicaid False Claims Act (CMFCA), COLO. REV. STAT. § 25.5-4-303.5 et seq.; and the

Tennessee Medicaid False Claims Act (TMFCA), TENN. CODE ANN. § 71-5-181 et seq. Relator

alleges Defendants are liable for “(a) submission of false and fraudulent claims to the federal

government and States of Colorado and Tennessee, (b) committing Unlawful Acts and

overinflating expenses in Texas, and (d) [sic] making false statements to the funders of Federal

Grants after the grants were awarded” (Doc. 107, p. 9). Relator also asserts retaliation claims.

Defendants move to dismiss all of the claims against them under Federal Rule of Civil Procedure

12(b)(6).

                                               LEGAL STANDARD

           Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain “a

    short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

    P. 8(a)(2). A complaint alleging fraud also must satisfy the heightened pleading standard of

    Federal Rule of Civil Procedure 9(b). Fed. R. Civ. P. 9(b); see United States ex rel. Grubbs v.

    Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009) (applying Rule 9(b) to FCA claims); United

    States ex rel. Foster v. BristolMyers Squibb Co., 587 F. Supp.2d 805, 827 (E.D. Tex. 2008)

    (applying Rule 9(b) to TMFPA and other state FCA claims).


1
  On a previous motion (Doc. 47), the Court dismissed Relator’s claims except her claims for retaliation with respect
to those retaliatory acts alleged after February 26, 2015 against CDC. The Court dismissed Relator’s state law
fraudulent inducement claims with prejudice. The Court granted leave for Relator to amend her complaint to
replead the remaining claims (Doc. 92).
                                                                                                                   4
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 5 of 29 PageID 2414



        Rule 12(b)(6) authorizes a court to dismiss a plaintiff’s complaint for “failure to state a

 claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). In considering a Rule

 12(b)(6) motion to dismiss, “[t]he court accepts all well-pleaded facts as true, viewing them in

 the light most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

 (5th Cir. 2007) (internal quotation marks and citations omitted). The court’s review generally

 is limited to the complaint, its proper attachments, and documents attached to the motion to

 dismiss that are central to the claim and referenced by the complaint. See Lone Star Fund V

 (U.S.) v. Barclays Bank, N.A., 594 F.3d 383, 387 (5th Cir. 2010).

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough facts to state

 a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007). “Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

 facially plausible if the plaintiff “pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.”         Id. “The

 plausibility standard . . . asks for more than a sheer possibility that a defendant has acted

 unlawfully.” Id. Thus, a claim “is implausible on its face when ‘the well-pleaded facts do not

 permit the court to infer more than the mere possibility of misconduct.’” Harold H. Huggins

 Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011) (quoting Iqbal, 556 U.S. at 679).

                                            ANALYSIS

A. Count One – Violations of the FCA

       In Count One, Relator alleges CDC made false statements in federal grant contracts or

applications by misrepresenting and/or not disclosing matters related to DQ LLC’s control and

                                                                                                      5
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 6 of 29 PageID 2415



operation of CDC and falsely certifying its compliance with certain contract provisions, statutes,

and regulations (Doc. 107, pp. 32-38, 98-99). Relator further alleges CDC submitted false claims

by upcoding extraction and denture procedures (Id.).

       The FCA is the federal government’s “primary litigation tool for recovering losses

resulting from fraud.” United States ex rel. Steury v. Cardinal Health, Inc., 625 F.3d 262, 267 (5th

Cir. 2010) (internal quotation marks and citation omitted). It “does not punish every type of

fraud committed upon the government.” U.S. ex rel. Bennett v. Medtronic, Inc., 747 F. Supp.2d

745, 765 (S.D. Tex. 2010). The FCA authorizes actions by the United States or by a relator in a

qui tam capacity against a person who “(A) knowingly presents, or causes to be presented, a false

or fraudulent claim for payment or approval,” or “(B) knowingly makes, uses, or causes to be

made or used, a false record or statement material to a false or fraudulent claim.” 31 U.S.C. §

3729(a)(1)(A), (B).

       These violations may be alleged under theories of fraudulent inducement or false

certification. United States ex rel. Montes v. Main Bldg. Maintenance, Inc., No. 5-16-cv-00523-JKP-

RBF, 2020 WL 7624936, at *2 (W.D. Tex. Dec. 22, 2020).               A relator alleges fraudulent

inducement by facts showing submission of claims “pursuant to a contract that was procured by

fraud, even in the absence of evidence that the claims were fraudulent in themselves.” Id.

(internal quotation marks and citation omitted). “False certification is alleged with facts that

show either express misrepresentations made to the Government on a payment claim (express

false certification theory) or omissions from such claims (implied false certification theory).” Id.

(citations omitted).



                                                                                                  6
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                       Page 7 of 29 PageID 2416



        To properly plead a violation of subsections 3729(a)(1)(A) or (B), a complaint must

allege: (1) a false statement or fraudulent course of conduct; (2) made or carried out with the

requisite scienter; (3) that was material; and (4) that caused the government to pay out money or

to forfeit moneys due. Gonzalez v. Fresenius Med. Care N. Am., 689 F.3d 470, 475 (5th Cir. 2012)

(quoting U.S. ex rel. Longhi v. Lithium Power Tech. Inc., 575 F.3d 458, 467 (5th Cir. 2009)). The

FCA “attaches liability, not to the underlying fraudulent activity ... but to the claim for

payment.” Longhi, 575 F.3d at 467. “Material” is defined as “having a natural tendency to

influence, or be capable of influencing, the payment or receipt of money or property.” 31 U.S.C.

§ 3729(b)(4).       Thus, liability attaches when the misrepresentation is “material to the

Government’s payment decision.” Universal Health Servs., Inc. v. United States ex rel. Escobar, ––

U.S. –––, 136 S. Ct. 1989, 1996 (2016). The FCA’s materiality requirement is “rigorous” and

“demanding.” Id. at 1996, 2003–04, n.6 (noting FCA is not “an all-purpose antifraud statute” or

“a vehicle for punishing garden-variety breaches of contract or regulatory violations”).

“Materiality looks to the effect on the likely or actual behavior of the recipient of the alleged

misrepresentation.” Id. at 2002 (internal quotation marks and citation omitted).

        1. False Statements in Federal Grant Contracts and Applications

        Relator first alleges that CDC made false statements in contracts and applications for

certain federal grants 2 by failing to disclose that: (1) DQ LLC had a controlling interest in and

operated CDC; (2) CDC had hired DQ LLC for administrative and management services; and




2
  These federal grants are the Title V Child Dental and Title V Prenatal Dental Grant(Title V), the Dallas County
Ryan White HIV Grant, the City of Irving Community Development Block Grant, the City of Garland Community
Development Block Grant, and the City of McKinney Community Development Block Grant.
                                                                                                               7
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                     Page 8 of 29 PageID 2417



(3) CDC had assigned its duties under the grant contracts to DQ LLC. 3

        In a chart attached as Exhibit A to the CTAC, Relator identifies the applicable federal

grant contracts and applications, questions from those contracts and applications, and CDC’s

responses (Doc. 107, pp 136-39). Some questions inquire about CDC’s ownership and whether

any parties hold an interest, including a controlling interest, in CDC.                The contracts and

applications also provide that CDC shall not have the right to assign or transfer its obligations or

duties under the contract without the grantor’s consent.

        Relator alleges the following facts to show that DQ LLC “controlled” CDC: (1)

“Dentaquest management moved all of CDC’s books and financials to Sarrell … in Alabama”;

(2) Parker, Haugen, and Slayton “push[ed] Relator (who was Dental Director at the time) aside

and also CEO Sharon Fulcher-Estes aside”; (3) per CDC’s tax returns, DQ LLC “has the

authority to elect or appoint members of the governing body”; (4) CDC retained DQ LLC for

administrative and management services after Parker and Haugen were appointed to the CDC

Board of Directors; (5) Parker and Haugen exercised operational control at CDC, including

control over clinic schedules, federal grant and Medicaid billing, grant audits and compliance

monitoring, and hiring, firing, and paying dentists; and (6) Parker and Haugen pushed patient

bookings and dentist production.

        DQ LLC falls within the definition of a “controlling interest,” at least with respect to one

of the federal grants (Title V), because it had the ability or authority to nominate or name

members of the CDC Board of Directors (Doc. 107, p. 23). To the extent DQ LLC held a

3
  Relator also appears to complain that CDC did not disclose that DQ LLC, a dental support organization (DSO),
was not registered in Texas. Beginning February 2016, DSOs are required to annually register with the Texas
Secretary of State. See TEX. BUS. & COM. CODE ANN. § 73.002. Relator, however, alleges no facts to show that
CDC was asked, or had any obligation to report, DQ LLC’s registration status on any federal grant contract or
application.
                                                                                                            8
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                         Page 9 of 29 PageID 2418



controlling or other interest in CDC that should have been disclosed in the federal grant

contracts and applications, 4 she simply asserts that the information was “material” and, as

support, points to her allegations that DQ LLC caused CDC to commit fraud. But Relator

alleges no facts to show that the federal grant funders would not have awarded or renewed the

contracts had they known of DQ LLC’s “controlling interest,” that DQ LLC was providing

administrative and management services to CDC, and/or of DQ LLC’s role in CDC operations.

The CTAC’s only allegations of materiality are conclusory; therefore, the Court finds that

Relator fails to state a claim for violation of section 3729 based on CDC’s statements in the

federal grant contracts and applications.

        2. False Certifications

        Relator next asserts that CDC, at the direction of DQ LLC, knowingly made intentional

misrepresentations by falsely certifying compliance with the terms and conditions of federal

grants, statutes, and regulations. A claim may be false either because it makes a “legally false”

certification or because it makes a “factually false” certification. Bennett, 747 F.Supp.2d at 765.

A “factually false” certification “involves an incorrect description of goods or services provided or

a request for reimbursement for goods or services never provided.”                      Id.   A “legally false”

certification “includes a certification of compliance with a federal statute, regulation, or contract

that is a prerequisite to obtaining the government benefit.” Id. Legal falsity may be either

express, when a party “affirmatively certifies compliance with a statute, regulation, or contract

requirement that is a material condition of payment,” or implied, when “a party submits a claim



4
  Relator does not allege facts to show that the agreement for DQ LLC to perform administrative and management
services for CDC contained, or constituted, an assignment of CDC’s rights, duties, or obligations under the federal
grant contracts.
                                                                                                                 9
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                 Page 10 of 29 PageID 2419



to the government and fails to disclose a violation of relevant statutes, regulations, or contract

requirements that are material conditions of payment.” Waldmann v. Fulp, 259 F. Supp.3d 579,

597 (S.D. Tex. 2016) (citing Bennett, 747 F.Supp.2d at 765–66; Escobar, 136 S. Ct. at 1993).

       According to the CTAC, CDC was in violation of the terms and conditions of several

federal grant contracts. In a chart, attached as Exhibit B to the CTAC, Relator identifies federal

grants contracts to which she asserts CDC and DQ LLC falsely certified compliance (Doc. 107,

pp. 141-47). According to Relator, those certifications were false due to the following acts and

omissions:

       (1)     failing to report knowledge of suspected fraud or program abuse, like that
               raised in Relator’s May 1, 2015 letter to CDC;

       (2)     failing to comply with OSHA and infection control regulations;

       (3)     violations of Texas Non-Profit Business Code section 22.052, which
               required nine Texas-licensed dentists to serve on the CDC Board of
               Directors;

       (4)     violations of the Texas Dental Practice Act (unlicensed dental director
               Terry Watson performed chart audit reviews);

       (5)     failing to develop, implement, and enforce policies for child abuse
               reporting;

       (6)     failing to disclose the organizational change whereby DQ LLC obtained a
               controlling interest in CDC;

       (7)     terminating Relator “to a lesser extent” based on age discrimination;

       (8)     paying Parker and Haugen for management services and performance
               bonuses despite CDC certifying that it “is governed by a volunteer board of
               directors”;

       (9)     assigning administrative and management duties to DQ LLC personnel
               despite CDC certifying that there were no third-party beneficiaries and it
               would not assign its obligations without the grantor’s consent; and

                                                                                               10
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 11 of 29 PageID 2420



       (10)    DQ LLC, Parker, and Haugen pushing for dentist production and profits
               despite certifying that CDC was a non-profit community based
               organization.

       Relator fails to allege facts sufficient to raise an inference that several of the acts were

violative of the federal grant contract terms and conditions. Relator alleges no facts to show that

the agreement between DQ LLC and CDC confers third-party beneficiary status on DQ LLC or

contains or constitutes an assignment. Nor does the CTAC state any facts to show that CDC

was not operated as a non-profit, there was an increase in CDC dentist production and, if so, it

resulted in profit, or that CDC paid either Parker or Haugen for their services on the Board of

Directors. Relator also fails to sufficiently allege facts to show age discrimination, asserting only

generally that CDC retained younger, less experienced doctors after she was terminated. With

respect to these acts, Relator fails to show that CDC’s certifications of compliance were false.

       A “misrepresentation cannot be deemed material merely because the Government

designates compliance with a particular statutory, regulatory, or contractual requirement as a

condition of payment” or if “the Government would have the option to decline to pay if it knew

of a defendant’s noncompliance.” Escobar, 136 S. Ct. at 2003; United States ex rel. Porter v.

Magnolia Health Plan, Inc., 810 F. App’x 237, 240–41 (5th Cir. 2020). Instead, the Court must

ask whether “a reasonable person would attach importance to” the misrepresented fact in making

a payment decision. See Escobar, 136 S. Ct. at 2003 & n.5. According to Escobar, factors

relevant to the materiality of a misrepresentation include: (1) “the Government’s decision to

expressly identify a provision as a condition of payment”; (2) “that the defendant knows that the

Government consistently refuses to pay claims in the mine run of cases based on noncompliance

with the particular statutory, regulatory, or contractual requirement”; and (3) whether the

                                                                                                   11
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 12 of 29 PageID 2421



“noncompliance is minor or insubstantial.” Id. at 2003–04; see also United States ex rel Lemon v.

Nurses To Go, Inc., 924 F.3d 155, 160–63 (5th Cir. 2019). No one factor is dispositive. Escobar,

136 S. Ct. at 2003.

       Relator asserts the grantors would terminate the contracts and payments under the

contracts if they knew about the alleged violations. The federal grant contracts each provide

generally that failure to comply with any provision, including the failure comply with applicable

statutes, rules, or regulations, constitutes a breach and may result in termination and/or

withholding payments.     This alone does not show that the alleged misrepresentations are

material. See Escobar, 136 S. Ct. at 2003. However, in the context of CDC’s obligations to

provide dental services under the federal grant contracts, the Court finds that Relator’s

allegations, taken as true, regarding violations of (1) OSHA and state safety standards for

handling blood borne pathogens, (2) contract provisions and state laws on dentist licensing, (3)

contract provisions on child abuse reporting requirements, and (4) contract provisions requiring

reporting on any knowledge of the “suspected fraud” brought to CDC’s attention by Relator, raise

a reasonable inference that the grantors would attach importance to the violations in considering

their decisions on payment. Accordingly, the Court finds that, with respect to these alleged

violations, Relator alleges materiality and states a claim against CDC for FCA violations related

to false certification of compliance with the applicable federal grant terms and conditions.

       3. False Claims

       Relator alleges CDC, at the direction of DQ LLC, submitted false federal grant claims

related to upcoded extractions and denture procedures.          The CTAC states facts to show

upcoding of several extractions performed by two dentists, Dr. Sauter and an unnamed “primary

                                                                                               12
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                    Page 13 of 29 PageID 2422



Dental Director,” and one denture procedure performed by Dr. Applewhite during the time

period from October 2014 until November 2015 (Doc. 107, pp. 26, 37-38). According to the

CTAC, Relator complained to CDC of upcoding in a May 2015 email (Id., pp. 83-84).

        Relator does not allege the details of any false claim actually submitted by CDC.

Therefore, she must “alleg[e] particular details of a scheme to submit false claims paired with

reliable indicia that lead to a strong inference that claims were actually submitted.” Grubbs, 565

F.3d at 190; United States ex rel. Colquitt v. Abbott Laboratories, 858 F.3d 365, 371 (5th Cir. 2017)

(“at a minimum, … a plaintiff [must] plead the “who, what, when, where, and how” of the

alleged fraud”); U.S. ex rel. Nunnally v. W. Calcasieu Cameron Hosp., 519 F. App’x 890, 893–95

(5th Cir. 2013) (“a relator could, in some circumstances, satisfy Rule 9(b) by providing factual or

statistical evidence to strengthen the inference of fraud beyond mere possibility, without

necessarily providing details as to each false claim”).

        The CTAC adds some details to Relator’s previous allegations of false claims, providing

some indicia that CDC submitted some claims improperly charging for upcoded procedures. She

does not allege, however, any particular details to support a CDC scheme to intentionally submit

false claims. Compare Grubbs, 565 F.3d at 190 (complaint satisfied Rule 9(b) by describing

particular workings of a scheme communicated directly to the relator by those perpetrating the

fraud, how nursing staff attempted to assist relator in recording physician visits that had not

occurred, and specific dates each doctor falsely claimed to have provided services to patients and

type of medical service or billing code that would have been used in the bill). Therefore, the

Court finds that Relator’s allegations, taken as true, are insufficient to state a violation of section

3729 for submission of false claims. See, e.g., Colquitt, 858 F.3d at 372; United States ex rel. Park v.

                                                                                                     13
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                              Page 14 of 29 PageID 2423



Legacy Heart Care, LLC, No. 3:16-cv-803-S, 2018 WL 5313884, at *7–8 (N.D. Tex. Oct. 26,

2018); compare United States ex rel. Hernandez v. Team Finance, L.L.C., No. 2:16-cv-00432-JRG,

2020 WL 731446, at *9 (E.D. Tex. Feb. 13, 2020).

         For the foregoing reasons, the Court finds Defendants’ motion to dismiss must be (1)

granted as to the alleged false statements in federal grant contracts and applications, (2) denied

as to the alleged false certifications related to violations of (a) OSHA and state safety standards

for handling blood borne pathogens, (b) contract provisions and state laws on dentist licensing,

(c) contract provisions on child abuse reporting requirements, and (d) contract provisions

requiring reporting on any knowledge of the “suspected fraud” brought to CDC’s attention by

Relator, but otherwise granted as to the alleged false certifications, and (3) granted as to the

alleged false claims. 5

         Relator alleges that DQ LLC also should be liable for FCA violations because it had a

controlling interest in CDC and it exercised such control over CDC’s internal business and

operations that the corporate separateness of the two entities should be disregarded (Doc. 107, p.

100). Although the CTAC does not specifically address the factors developed by the Fifth


5
   Relator also alleges violations of subsections 3729(a)(1)(D) (the “FCA conversion claim”) and (G) (the “reverse
FCA claim”). Relator does not make any allegations specific to these subsections. The Court assumes that, with
respect to the claims, Relator contends that CDC knowingly retained payments it received for unauthorized claims
and, therefore, possessed government property and/or failed to repay the government.

         In cases where a plaintiff alleges a reverse [FCA] claim by claiming that the defendant fraudulently
overcharged the government and then failed to repay the government, courts have consistently dismissed the claim
as redundant of false statement and presentment claims.” United States v. Kinetic Concepts, Inc., No. 08-1885, 2017
WL 2713730, at *13 (C.D. Cal. Mar. 6, 2017); see also United States ex rel. Ligai v. ETS-Lindgren, Inc., No. H-112973,
2014 WL 4649885, at *13 (S.D. Tex. Sept. 16, 2014), aff’d, 611 F. App’x 219 (5th Cir. 2019) (“This type of
redundant false claim is not actionable under subsection [a(1)(G)].”) (citation omitted). Because Relator alleges no
additional facts specific to a reverse FCA claim or FCA conversion claim, the Court finds they are redundant of her
claims for violations of subsections 3729 (a)(1)(A) and (B) and must be dismissed. See, e.g., McClinton on behalf of
United States v. Southerncare, Inc., No. 3:16-cv-128-CWR-FKB, 2021 WL 2587162, at *4 (S.D. Miss. June 23, 2021).

                                                                                                                   14
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                          Page 15 of 29 PageID 2424



Circuit for a court to consider when determining whether an alter-ego situation exists, 6 the Fifth

Circuit recognizes fraud as a basis for disregarding the corporate form. U.S. ex rel. Dekort v.

Integrated Coast Guard Sys., 705 F. Supp.2d 519, 546 (N.D. Tex. 2010) (citing United States v.

Jon–T Chemicals, Inc., 768 F.2d 686, 691 (5th Cir.1985)).                     The Court finds that Relator’s

allegations of DQ LLC control over CDC, including its operations, are sufficient to support

Relator’s theory, at least for purposes of the Rule 12(b)(6) motion, that the corporate

separateness of CDC and DQ LLC should be disregarded and DQ LLC also may be liable for the

viable section 3729 claims.

B. Count Three – Violations of the TMFPA

         The TMFPA imposes penalties for thirteen unlawful acts affecting the Texas Medicaid

program.     See TEX. HUM. RES. CODE ANN. § 36.002(1)–(13).                        Relator alleges Defendants

committed unlawful acts under subsections 36.002(1), (6), (10), and (12).

         The TMFPA differs textually from the FCA, but the Fifth Circuit and several federal

district courts have considered TMFPA claims analogous to claims brought under the FCA. See,

e.g., Texas v. Caremark, Inc., 584 F.3d 655, 657 (5th Cir. 2009); Waldmann, 259 F. Supp.3d at

632–33; United States ex rel. Williams v. McKesson Corp., No. 3:12-cv-0371-B, 2014 WL 3353247,

at *4 (N.D. Tex. Jul. 9, 2014) (acknowledging the two statutes differ textually, but describing

them as “analogous” and “depend[ent] on the same operative facts and legal requirements”).


6
   These factors are: (1) common stock ownership; (2) common directors or officers; (3) common business
departments; (4) consolidated financial statements and tax returns; (5) one corporation finances the other; (6) one
corporation caused the incorporation of the other; (7) one corporation operates with grossly inadequate capital; (8)
one corporation pays the salaries and other expenses of the other; (9) one corporation receives no business except
that given to it by the other; (10) one corporation uses the other’s property as its own; (11) the daily operations of
the two corporations are not kept separate; and (12) one corporation does not observe the basic corporate
formalities, such as keeping separate books and records and holding shareholder and board meetings. See Gundle
Lining Constr. Corp. v. Adams Co. Asphalt, Inc., 85 F.3d 201, 208 (5th Cir.1996).
                                                                                                                   15
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                 Page 16 of 29 PageID 2425



The Texas Supreme Court also has described the TMFPA as “analogous” to the FCA,

recognizing the statutes “are similar in aim and tactic.” In re Xerox Corp., 555 S.W.3d 518, 535

(Tex. 2018). However, the Texas Supreme Court also has noted that the TMFPA’s plain

language controls with respect to claims brought under the statute.         Id.   Accordingly, the

TMFPA’s scope may “reach[] a broader range of false or fraudulent conduct less closely tied to

the Medicaid claim submission process.”       United States v. Catholic Health Initiatives, 312 F.

Supp.3d 584, 606–07 (S.D. Tex. 2018), aff’d sub nom. United States ex rel. Patel v. Catholic Health

Initiatives, 792 F. App’x 296 (5th Cir. 2019). Even so, a relator must satisfy the Rule 9(b)

pleading requirement and allege a false statement or misrepresentation of material fact, or

concealment or nondisclosure of information, with particularity. Williams, 2014 WL 3303247, at

*3.

       1.      Violations of Subsection 36.002(1)

       Subsection 36.002(1) imposes penalties on a person who “knowingly makes or causes to

be made a false statement or misrepresentation of a material fact to permit a person to receive a

benefit or payment under the Medicaid program that is not authorized or that is greater than the

benefit or payment that is authorized.” HUM. RES. § 36.002(1). Under the TMFPA, “a person

acts ‘knowingly’ with respect to information if the person: (1) has knowledge of the information;

(2) acts with conscious indifference to the truth or falsity of the information; or (3) acts in

reckless disregard of the truth or falsity of the information.” HUM. RES. § 36.0011. A fact is

“material” if it has “a natural tendency to influence or to be capable of influencing.” HUM. RES. §

36.001(5-a). Relator alleges DQ USA, DQ LLC, and DSM are liable for the following false

statements or misrepresentations that occurred after DQ USA was awarded the Texas Medicaid

                                                                                                16
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                            Page 17 of 29 PageID 2426



contract.

               a. False Representations in DQ USA Financial Statistical Reports (FSRs)

          Relator alleges that DQ USA’s FSRs contain false information by (1) claiming expenses

related to employee and claims salaries, wages, and benefits, (2) stating that DQ USA does not

“outsource” services, and (3) claiming expenses under “Corporate Allocations” (Doc. 107, pp.

108-09). Relator’s allegations relate to DQ USA’s failure to specifically disclose or designate DQ

LLC as a subcontractor in DQ USA’s responses to the 2011 HHSC Request for Proposal (RFP)

to provide dental services under the Texas Medicaid Contract and its amendments. However,

the Court previously found that, although DQ USA did not designate DQ LLC as a

subcontractor in the RFP, it clearly disclosed DQ LLC’s role and that DQ LLC would be

providing administrative and management services (Doc. 92, pp. 16-17). The information in the

FSRs is consistent with expenses incurred by DQ USA as a result of DQ LLC’s having performed

services for DQ USA. Accordingly, the Court finds Relator does not allege facts to show DQ

USA falsely represented or knowingly concealed material facts regarding expenses and

outsourcing in order to receive unauthorized payments under the Texas Medicaid Contract.

               b. False Certifications

          Relator next alleges DQ USA falsely certified compliance with provisions of the RFP and

Texas Medicaid Contract in amendments to the contract. First, Relator alleges DQ USA falsely

certified compliance with provisions (1) requiring that DQ USA subcontractors are identified

and have the skills, qualifications, expertise, financial resources, and experience necessary to

provide services under the contract, 7 and (2) precluding DQ USA from directly or indirectly


7
    Relator also alleges that DQ USA falsely certified that its employees, agents, and subcontractors providing services
                                                                                                                     17
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                            Page 18 of 29 PageID 2427



assigning any benefit or legal interest it has in, or payment made by HHSC, pursuant to the

contract (Doc. 107, pp. 109, 159-66). The basis for the alleged lack of compliance is again DQ

USA’s failure to disclose DQ LLC as a subcontractor, and, as discussed above, DQ USA’s RFP

disclosed that DQ LLC would be providing administrative and management services (Doc. 92,

pp. 16-17). Under these circumstances, the Court finds that Relator fails to allege that these

certifications constituted false statements or misrepresentations that were material and made

knowingly to permit DQ USA to receive unauthorized payments under the Medicaid program.

        Second, Relator complains DQ USA falsely certified compliance with conditions that it

employ a full-time Executive Director and have a qualified full-time Dental Director. To show

these certifications were false, Relator alleges that DQ USA’s CEO Steve Pollock also served as

CEO of DSM and DQ LLC in 2016 and 2017 and DQ USA could not have had a full-time

Dental Director in Texas because audit letters directed patient charts to be sent to a Wisconsin

address (and not DQ USA’s Texas address). The Court notes that DQ USA’s RFP response,

which is quoted throughout the CTAC, indicates that Pollock, DQ USA’s President, was not the

Executive Director and states, the “Texas executive director, who will be located in Texas, will

report to” Pollock (Doc. 49-1, p. 17). In any event, the Court finds the facts alleged are

insufficient to show that DQ USA knowingly made false certifications regarding its Executive

Director or Dental Director.

        Third, Relator alleges DQ USA falsely certified compliance with the condition that its

personnel and subcontractors conduct themselves in a professional manner (Doc. 107, pp. 18,

162). As support, Relator relies on her allegation that Ron Price, a CDC compliance officer,

under the contract are properly licensed and certified. The Court addresses this alleged unlawful act in connection
with the alleged violation of subsection 36.002(6)(A).
                                                                                                                18
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                              Page 19 of 29 PageID 2428



emailed Relator, who was represented by counsel, to investigate CDC compliance issues without

identifying himself as an attorney. Relator later learned that Price was a DQ LLC attorney and

also a compliance officer for DQ USA. The Court finds this single incident involving CDC’s

attempt to investigate Relator’s complaints is insufficient to raise an inference that DQ USA

knowingly made a false certification of material fact regarding the professionalism of its

employees and subcontractors.

         Fourth, Relator alleges DQ USA falsely certified that it was complying with conflict of

interest provisions in the Texas Medicaid contract (Doc. 107, pp. 61-64, 163). 8 Specifically,

Relator asserts DQ LLC’s submission of CDC Medicaid claims to its subsidiary DQ USA, while

also serving DQ USA as an administrator of the Texas Medicaid Contract and processing CDC’s

claims for reimbursement from HHSC, constitutes an organizational conflict (Id., pp. 62-63).

According to Relator, the conflict prevented DQ USA from offering impartial advice to HHSC

regarding CDC fraud and gave DQ USA an unfair advantage at future procurement because DQ

LLC pushed CDC dentists for production (Id., pp. 61, 163).

         Relator, however, does not explain how the entities’ corporate relationship necessarily

“impairs or diminishes” DQ USA’s “ability to render impartial or objective assistance or advice to

HHSC” or creates “an unfair competitive advantage in future HHSC procurements.” She simply

speculates, without support, that Ron Price and Nick Messuri, who both served as DQ USA and

CDC compliance officers, never investigated or reported to HHSC the compliance issues that

8
   According to the CTAC, HHSC defined an organizational conflict of interest is “a set of facts or circumstances, a
relationship, or other situation under which the Dental Contractor or a Subcontractor has past, present, or currently
planned personal or financial activities or interests that either directly or indirectly: i. Impairs or diminishes the
Dental Contractor’s or Subcontractor’s ability to render impartial or objective assistance or advice to HHSC; or ii.
Provides the Dental Contractor or Subcontractor an unfair competitive advantage in future HHSC procurements
(excluding the award of this Contract)” (Doc. 107, p. 61).
                                                                                                                   19
    Case 3:18-cv-00463-E Document 122 Filed 07/29/21                          Page 20 of 29 PageID 2429



Relator raised and that DQ LLC pressure to increase dentist production would benefit DQ USA

when it negotiated future procurements. Furthermore, she provides no support for her assertion

that HHSC was unaware of the relationships between CDC, DQ LLC and DQ USA. Therefore,

the Court finds Relator does not allege facts sufficient to raise an inference that DQ USA made a

knowingly false certification of compliance with the Texas Medicaid Contract’s conflict of

interest provision.

         Finally, Relator asserts DQ USA falsely certified that FSR responses were complete,

accurate and truthful when the responses included overinflated expenses (Doc. 107, pp. 70-71).

Relator alleges DQ USA improperly submitted DQ LLC expenses as its own and also cites to a

January 2020 OIG report, which found some overinflated expenses in the areas of salaries,

marketing, amortization and depreciation, and corporate allocations in DQ USA’s 2017 FSR.

However, the fact that the 2017 FSR contained some unallowable expenses does not show that

DQ USA knew its certifications were false. Nor does the fact that expenses were included for

services provided by DQ LLC or its employees, services that DQ USA had disclosed that DQ

LLC would perform, render the certification false. 9



9
  Relator also alleges a violation of TMFPA subsection 36.002(12) related to the reporting of DQ USA expenses in
FSRs:

         DQ USA knowingly violated this subsection by its CFO Jim Collins signing DQ USA’s FSRs and
         making false statements which were material that DQ USA incurred all expenses reported in the
         FSRs in support of the Texas Medicaid/CHIP operations material to an obligation to transmit the
         overinflated and unallowable expenses back to the State under the Medicaid program.

(Doc. 107, p. 112). Subsection 36.002(12) provides that it is an unlawful act if a person “knowingly makes, uses, or
causes the making or use of a false record or statement material to an obligation to pay or transmit money or property
to this state under the Medicaid program, or knowingly conceals or knowingly and improperly avoids or decreases an
obligation to pay or transmit money or property to this state under the Medicaid program” HUM. RES. § 36.002(12).
For the same reason, because Relator alleges no facts to show DQ USA knowingly concealed that it was incurring
expenses for services provided by DQ LLC, the Court also finds that Relator failed to state a claim for an unlawful
act under subsection 36.002(12).
                                                                                                                   20
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21                   Page 21 of 29 PageID 2430



        In sum, the Court finds Relator does not allege facts to show DQ USA’s certifications of

compliance with the terms and conditions of the Texas Medicaid Contract and/or RFP addressed

above were knowingly false or material. Therefore, she fails to state a claim for an unlawful act

arising from those certifications. See HUM. RES. § 36.002(1).

           c. CDC Billing

        Relator alleges that DQ LLC, operating as a “provider” 10 to CDC, caused CDC to commit

unlawful acts in violation of subsection 36.002(1) (Doc. 107, pp. 79-82). Specifically, Relator

complains about CDC billing for upcoded extractions and services performed by non-

credentialed dentists under the provider IDs of credentialed dentists.         The CTAC sets out a

number of examples of this billing by CDC employees. And, according to the CTAC, a CDC

dental assistant and Medicaid biller were asked by “Sarrell Dental” to bill non-credentialed

dentist procedures and “Dentaquest’’ wanted new non-credentialed dentists to be billed under

Relator’s Medicaid ID. Relator also brought her concerns about the billing to Parker.

        Relator does not tie the billing to any payment under the Texas Medicaid program, but

the TMFPA’s scope may “reach[] a broader range of false or fraudulent conduct less closely tied

to the Medicaid claim submission process.” Catholic Health Initiatives, 312 F. Supp.3d at 606–07.

Having reviewed Relator’s allegations, the Court finds she has stated a claim for unlawful acts

related to billing for upcoded extractions and non-credentialed dentist procedures against DQ

LLC under subsection 36.002(1).




10
   The TMFPA’s definition of provider includes a “management company that manages, operates, or controls
another provider.” HUM. RES. § 36.001(9)(A).
                                                                                                     21
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                               Page 22 of 29 PageID 2431



         2. Violation of Subsection 36.002(6)(A)

         A person commits an unlawful act if the person “knowingly presents or causes to be

presented a claim for payment under the Medicaid program for a product provided or a service

rendered by a person who … is not licensed to provide the product or render the service, if a

license is required.” HUM. RES. § 36.002(6)(A). Because the Texas Medical Contract and Texas

Insurance Code require third-party administrators to hold a certificate of authority, 11 Relator

alleges DQ LLC’s providing services for DQ USA related to the Texas Medicaid Contract

without a certificate constitutes an unlawful act (Doc. 170, p. 64). Relator relies generally on the

fact that DQ LLC provided administrative services to DQ USA and asserts, without factual

support, that every expense reflected in DQ USA’s FSRs “would be the amount presented in

claims for Unlawful Acts for services rendered by DQ LLC” (Id., p. 69). But Relator also points

to several chart audit letters she and other CDC dentists received in 2015 from DQ LLC

reflecting that DQ LLC was performing quality improvement/utilization review functions related

to the Texas Medicaid Contract (Id., p. 64).

         Taking Relator’s allegations as true, the Court finds that she has stated facts to support a

claim against DQ USA and DQ LLC for an unlawful act to the extent she has alleged facts to

show DQ LLC performed quality improvement/utilization review functions pursuant to the Texas

Medicaid Contract without a certification to do so. A plaintiff, however, must set forth the

11
    According to the CTAC, the Texas Medicaid Contract provides that DQ USA “is responsible for ensuring each
of its employees, agents, or Subcontractors who provide Services or Deliverables under the Contract is properly
licensed, certified, and/or has proper permits to perform any activity related to the Services or Deliverables” (Doc.
107, p. 160). Under the Texas Insurance Code, “[a]n individual, corporation, organization, trust, partnership, or
other legal entity may not act as or hold itself out as an administrator unless the entity is covered by and is engaging
in business under a certificate of authority issued under this chapter.” TEX. INS. CODE ANN. § 4151.051; see also 28
TEX. ADMIN. CODE § 7.1603. Additionally, utilization review agents must have a certificate of registration. INS.
CODE § 4201.101.

                                                                                                                     22
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 23 of 29 PageID 2432



factual basis for her information and belief to the extent her allegations are not based upon her

personal knowledge. U.S. ex rel. Williams v. Bell Helicopter Textron Inc., 417 F.3d 450, 454 (5th

Cir. 2005) (“While fraud may be pled on information and belief when the facts relating to the

alleged fraud are peculiarly within the perpetrator’s knowledge, the plaintiff must still set forth

the factual basis for his belief.”). Relator pleads no firsthand knowledge, or specific facts, about

how DQ USA fulfilled its obligations under the Texas Medicaid contract and DQ LLC’s role in

that fulfillment. Therefore, to the extent Relator generally alleges that DQ USA committed an

unlawful act with respect to all of its submitted claims simply because DQ LLC provided

administrative services, the Court finds Relator fails to state a claim for an unlawful act under

subsection 36.002(6)(A).

       Relator also alleges DQ USA and DQ LLC committed an unlawful act under subsection

36.002(1) by falsely certifying, or causing certification of, compliance with Texas Medicaid

Contract and RFP provisions requiring that DQ USA’s employees, agents, and subcontractors

providing services under the contract are properly licensed and certified (Doc. 107, p. 160). The

Court finds that Relator states facts to support a claim against DQ USA and DQ LLC for an

unlawful act under subsection 36.002(1), like subsection 36.002(6)(A), to the extent she has

alleged facts to show DQ LLC performed quality improvement/utilization review functions

pursuant to the Texas Medicaid Contract without a certification to do so.

       3. Violations of Subsection 36.002(10)(B)

       Under TMFPA subsection 36.002(10)(B), it is an “unlawful act” for a managed care

organization like DQ USA to “knowingly … fail[] to provide … information required to be

provided by ... contractual provision.” HUM. RES. § 36.002(10)(B). Relator alleges the following

                                                                                                 23
 Case 3:18-cv-00463-E Document 122 Filed 07/29/21                             Page 24 of 29 PageID 2433



unlawful acts in DQ USA’s amendments to the Texas Medicaid Contract: (1) failing to provide

HHSC with information on DQ LLC as a subcontractor; (2) failing to provide HHSC with a

“signed letter of commitment” from subcontractor GTESS; (3) failing to inform HHSC of an

organizational conflict of interest with CDC through DQ LLC; and (4) failing to inform HHSC

of a letter of deficiency, corrective action plan, and fine issued to DSM by the Massachusetts

Executive Office of Health and Human Services in August 2012 and a 2014 Massachusetts class

action lawsuit against DQ LLC and DSM pertaining to the Orthodontic Medicaid program (Doc.

107, pp. 110-12). 12

         The Court previously found that, prior to obtaining the Texas Medicaid Contract, DQ

USA disclosed to HHSC DQ LLC’s role in providing services to DQ USA pursuant to a

management services agreement and provided organizational charts illustrating the intra-

corporate relationships among the DSM affiliates (Doc. 92, pp. 16-17). DQ USA also provided

information about subcontractor GTESS and its role. Accordingly, the Court finds that Relator

has not alleged facts to show that DQ USA’s subsequent failure to designate DQ LLC as a

subcontractor or provide the GTESS letter of commitment constitute a knowing failure to

provide required information.

         The Court also finds that Relator fails to allege facts to show DQ USA knowingly failed

to provide requested information related to an organizational conflict of interest. As discussed

above, Relator’s assertion that HHSC was unaware of the relationships between CDC, DQ LLC

and DQ USA lacks support, and her allegations that those relationships necessarily impair or

12
   Relator also complains that DQ USA failed to provide HHSC with DQ LLC financials, but the RFP provision she
cites states that, if there are one or more “intermediate owners” between the contractor and its “ultimate owner,” the
contractor must provide the financials of its “ultimate owner” (Doc. 107, p. 61). DQ USA provided the financial
information of its ultimate parent, DSM (Id.). Accordingly, the Court finds that DQ USA did not fail to provide the
information required by the provision.
                                                                                                                   24
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                     Page 25 of 29 PageID 2434



diminish DQ USA’s “ability to render impartial or objective assistance or advice to HHSC” or

create “an unfair competitive advantage in future HHSC procurements” are speculative.

        Relator alleges that DQ USA was required to disclose to HHSC a letter of deficiency,

corrective action, and sanction issued to DSM in 2012 and a 2014 lawsuit involving DQ LLC

and DSM, but failed to do so in connection with Texas Medicaid contract amendments (Doc.

107, pp. 57-60). Relator, however, again alleges no facts to show that DQ USA did not make the

disclosures. Indeed, she does not allege she had any involvement in the bidding or amendment

process for DQ USA’s contracts with the Texas Medicaid program or any knowledge of

communications between DQ USA and HHSC after the contract was awarded. Instead, she

worked as a dentist at CDC. Because Relator fails to plead the factual basis for her allegation

that DQ USA knowingly failed to provide the required information, the Court finds she had

failed to allege an unlawful act under subsection 36.002(10)(b). See Williams, 417 F.3d at 454

(stating a plaintiff must set forth the factual basis for his or her information and belief).

        In sum, the Court finds that Relator states facts to support a claim against DQ USA and

DQ LLC for an unlawful act under subsections 36.002(1) and 36.002(6)(A) to the extent she has

alleged facts to show DQ LLC performed quality improvement/utilization review functions

pursuant to the Texas Medicaid Contract without a certification to do so. In all other respects,

Relator fails to state a claim for an unlawful act under section 36.002, and Defendants’ motion to

dismiss those claims must be dismissed.

        4. Defendants Liable for TMFPA Violations

        In addition to DQ USA and DQ LLC, Relator seeks to hold DSM liable for unlawful acts

under the TMFPA based on its “Corporate Guarantee” of DQ USA’s performance in the Texas

                                                                                                25
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                Page 26 of 29 PageID 2435



Medicaid Contract.     Specifically, she alleges that, “by its unconditional and irrevocable

continuing guarantee of DQ USA’s performance of the Texas Medicaid Contract in 2011,”

“DSM knowingly caused material false representations to be made to HHSC to permit DQ USA

to receive the Texas Medicaid Contract in 2011 and payments pursuant thereto from 2012 until

present that were unauthorized” (Doc. 107, pp. 57, 113). Although the guarantee may be

grounds for DSM’s liability as a guarantor in the event of breach, Relator does not identify any

specific facts to support its assertion that DSM knowingly caused DQ USA to make any false

representation. Accordingly, the Court finds it must dismiss Relator’s section 36.002 claims

against DSM.

C. Counts Five and Six – Violations of CMFCA and TMFCA

       Under Counts Five and Six, Relator alleges DQ USA, DQ LLC, and DSM knowingly

presented false claims and/or caused false claims to be made, used, and presented to the states of

Colorado and Tennessee and falsely certified full compliance with all federal and state laws and

regulations prohibiting fraudulent acts and false reporting (Doc. 107, pp. 89-92). Like her

TMFPA claims, Relator alleges false claims and certifications as a result of DQ USA’s failure to

properly designate DQ LLC as a subcontractor and DQ LLC’s lack of a state license to perform

services under the Colorado and Tennessee Medicaid Contracts. As support, Relator cites a DQ

USA RFP response for the state of Nevada, which did designate DQ LLC as a subcontractor, and

the fact that the DQ Office Reference Manual shows providers were requested to submit

authorizations and claims to DQ LLC’s address.

        The CMFCA and TMFCA each mirror the FCA; they prohibit (a) knowingly

presenting, or causing to be presented, a false or fraudulent claim for payment or approval, and

                                                                                               26
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                  Page 27 of 29 PageID 2436



(b) knowingly making, using, or causing to be made or used, a false record or statement material

to a false or fraudulent claim. See COLO. REV. STAT. ANN. § 25.5-4-305(1)(a), (b); TENN. CODE

ANN. § 71-5-182(a)(1)(A), (B).

        The Court previously found that, as with respect to the Texas Medicaid Contract, DQ USA’s

RFP responses for both the Colorado and Tennessee Medicaid Contracts made clear, and did not

misrepresent, that DQ USA was describing, and relying on, the skills, qualifications, and experience

of their extended corporate family, and not just its own (Doc. 92, p. 20). Further, Relator does not

allege facts to support her assertions that DQ LLC was required to be licensed in Colorado or

Tennessee or, in fact, was unlicensed beginning in 2013 and 2014, when the RFPs to appoint a

dental contractor were issued in Tennessee and Colorado, respectively. And, unlike her TMFPA

allegations, Relator does not identify the specific claims, false statements, or contract terms or

conditions requiring certification that form the basis of her claims. For these reasons, the Court

finds it must dismiss Relator’s claims for violations of the CMFCA and TMFCA related to false

claims and certifications of contract and RFP terms and conditions. See, e.g., Ligai, 611 F. App’x

at 220; Nunnally, 519 F. App’x at 894–95 (failure to allege with particularity an actual

certification to the government that was a prerequisite to obtaining a government benefit fails to

satisfy Rule 9(b)).

D.      Counts Two and Four – Retaliation

        Defendants incorporate and adopt the arguments made in their previous motion to

dismiss regarding Relator’s retaliation claims under FCA section 3730(h) and TMFPA section

36.115. The Court again denies the motion to dismiss the claims on the grounds stated in its




                                                                                                 27
Case 3:18-cv-00463-E Document 122 Filed 07/29/21                 Page 28 of 29 PageID 2437



previous Memorandum Opinion and Order (Doc. 92, pp. 32-34). Accordingly, Relator’s claims

as to retaliatory acts alleged after February 26, 2015 against CDC remain.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss (Doc. 108) is GRANTED in

part and DENIED in part.         In her response, Relator again requests leave to amend her

complaint to the extent the Court finds if lacks sufficient factual detail. However, she has

amended her complaint three times, once having the benefit of the Court’s decision on

Defendants’ previous motion to dismiss. The Court, therefore, finds that Relator’s request for

leave to amend should be, and is hereby DENIED and Relator’s claims, as described below, are

DISMISSED with prejudice. See Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,

313 F.3d 305, 329 (5th Cir. 2002).

       With the exception of Relator’s claims under subsections 3729(a)(1)(A) and (a)(1)(B)

for allegedly false certifications related to violations of (a) OSHA and state safety standards for

handling blood borne pathogens, (b) contract provisions and state laws on dentist licensing, (c)

contract provisions on child abuse reporting requirements, and (d) contract provisions requiring

reporting on any knowledge of the “suspected fraud” brought to CDC’s attention by Relator, the

claims for FCA violations in Count One are DISMISSED.

       With the exception of Relator’s claims for an unlawful act under subsections 36.002(1)

and 36.002(6)(A) for allegedly false certification and submission of claims related to DQ LLC

performing quality improvement/utilization review functions pursuant to the Texas Medicaid

Contract without a certification to do so, the claims for TMFPA unlawful acts in Count Three

are DISMISSED.

                                                                                                28
Case 3:18-cv-00463-E Document 122 Filed 07/29/21   Page 29 of 29 PageID 2438



     Counts Five and Six are DISMISSED.

     SO ORDERED; signed July 29, 2021.


                                          ________________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE




                                                                             29
